Citation Nr: 1729794	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue on appeal was previously before the Board in April 2015 when the claim was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  

In January 2016, CAVC vacated that portion of the April 2015 Board decision denying service connection for an acquired psychiatric disorder and remanded the matter to the Board for development consistent with the parties' December 2015 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the December 2015 Joint Motion, the parties agreed that the Board relied on an inadequate medical opinion included in the report of a December 2011 VA examination.  In May 2016, the Board remanded the issue to obtain an opinion.  

A new VA examination was conducted in December 2016.  The VA examiner found that the Veteran does not have a diagnosis for PTSD or any mental disorder that conforms to the DSM-5 criteria based on that day's evaluation.  Although the Veteran does have an identifiable valid stressor under Criterion A, the VA examiner determined that the Veteran does not meet any of the remaining criteria for PTSD or any other psychiatric condition at that time.  

Significantly, the examiner did not address the findings included in the report of the December 2011 VA examination.  This examination report included a determination that the Veteran had depression but that the depression was not linked to active duty.  As pointed out in the Joint Motion for Remand, the examiner did not provide a rationale for why it was opined that the depression was not linked to active duty.  The examiner who conducted the most recent VA examination noted diagnoses of depression but did not address the etiology.  The Board finds that an opinion is required to obtain a rationale for why it was determined that the depression noted in the report of the December 2011 VA examination was not due to active duty service.  

The Board notes the current VA examination did not result in a diagnosis of depression.  However, the Board recognizes that a current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the foregoing, the Board finds that an addendum opinion is necessary to determine whether the diagnosis of depressive disorder noted in the report of the VA examination and in the Veteran's treatment records as referenced by the December 2016 VA examiner is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2011 VA examination and request that she provide a rationale for why it was determined that the depression present at that time was not linked to active duty service.  If the examiner finds the depression is linked to financial problems of the Veteran, the examiner relied upon in making this determination should be set out.  A complete rationale for all opinions must be provided.  A new examination of the Veteran should only be scheduled if the examiner determines it is required to provide the requested opinions.  If the examiner who conducted the December 2011 VA examination is not available, arrange to have the above requested opinions be provided by a suitably qualified health care professional.  

2.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.   If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

3.  Thereafter, the case should be returned to the Board, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



